Title: Enclosure: Extract from the Proceedings of a Court Martial, 24 February 1800
From: Walker, John,Leverett, Judge
To: 


Oxford [Massachusetts] Feby 24th 1800
At a General Court Martial held at Oxford by Order of Lieutenant Colo Commandant N Rice of which Major John Walker was President—Uriah Stafford a Soldier belonging to the 16th Regiment was tryed—charged with disobedience of orders, striking and attempting frequently to strike his officer, then on duty—Was found guilty—& was sentenced to receive One hundred Lashes on his bare back—and to be confined at hard Labour in Fort Independence during the time of service for which he is engaged.

Jo Walker President
True Extract from the proceeding
Wm. Leverett Judge Advt
